Citation Nr: 1445358	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-27 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for cataracts.  

4.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1964 to February 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.

By rating decision dated in March 2014, the RO denied service connection for cataracts and erectile dysfunction.  The Veteran, in correspondence dated in March 2014, submitted a notice of disagreement to these denials, which the RO has acknowledged  See Notice of Disagreement, VA Form 21-0958, dated March 31, 2014.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Review of the record shows that the Veteran is claiming service connection for peripheral neuropathy of both upper and lower extremities as secondary to service-connected diabetes mellitus.  It is noted that VA treatment records dated in April 2014 show complaints of lower extremity pain with assessments of possible peripheral neuropathy.  During the September 2013 Board hearing, the Veteran testified that he had significant peripheral neuropathy of the upper extremities.  The Veteran has not been afforded an examination to ascertain whether he has peripheral neuropathy of the upper and lower extremities that is caused or aggravated by his service-connected diabetes mellitus.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  

Regarding the matter of service connection for cataracts and erectile dysfunction, as noted, the Veteran submitted a notice of disagreement with the March 2014 rating action that denied service connection.  As a consequence, he has sought to appeal the denials.  To date, the Veteran has not been provided a Statement of the Case (SOC) pertaining to these issues, so these matters must be remanded for compliance with Manlincon v. West.  See Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the record.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any peripheral neuropathy of the upper or lower extremities.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any peripheral neuropathy is of service onset or is either proximately due to or aggravated by his service-connected diabetes mellitus.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should readjudicate the issues of service connection for peripheral neuropathy of the upper or lower extremities.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

4.  The Veteran must be provided a Statement of the Case on the issues of entitlement to service connection for cataracts and erectile dysfunction.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

